    Case 1:20-cv-03007-BMC Document 43 Filed 02/11/21 Page 1 of 1 PageID #: 267

U.S. Department of Labor                      201 Varick Street, Room 983
Office of the Solicitor                       New York, NY 10014
                                              Tel:    (646) 264-3653
                                              Fax:    (646) 264-3660
                                              Email: tai.amy@dol.gov

                Reply to the Attention of:    Amy Tai, Esq.

February 11, 2021

Via ECF
The Honorable Brian M. Cogan
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

         RE:    Ortega v. Ernie’s Auto Detailing, Inc., et al., Case No. 20-CV-3007 (BMC)
                Rosario v. Ernie’s Auto Detailing, Inc., et al., Case No. 20-CV-3762 (BMC)
                Perez v. Ernie’s Auto Detailing, Inc., et al., Case No. 20-CV-4798 (BMC)

Dear Judge Cogan:

Milton Al Stewart, Acting Secretary of Labor, United States Department of Labor (the
“Secretary”), 1 respectfully submits this letter in response to the Court’s Scheduling Order dated
February 9, 2021. The Secretary, who is not a party in the above-captioned actions, writes to
clarify whether the Court expects his attendance at the upcoming scheduling conference on
February 18 at 1:00 p.m.

If the Court requires his attendance, counsel for the Secretary respectfully requests that the
conference be adjourned and rescheduled because counsel for the Secretary will be on leave the
week of February 15, including on February 18. Counsel for the Secretary has conferred with the
parties, who consent to this request. During the week of February 22, the Secretary and the
parties are available on February 24 or February 25 if either day is convenient for Your Honor. If
the Secretary’s appearance is not required, the Secretary respectfully withdraws his request for
an adjournment.

Respectfully submitted,

Jeffrey S. Rogoff
Regional Solicitor

By:      /s/ Amy Tai
         Amy Tai
         Senior Trial Attorney

Cc:      Counsel for all parties (via ECF)

1
 The Secretary is the Plaintiff in Stewart v. Ernie’s Auto Detailing Inc., et al., No. 20-CV-
17785-KM-ESK in the District of New Jersey.
